                              UNITED STA TES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED ST ATES OF AMERICA
                                                                     Case No. 1:21-cr-00085
                    v.

TRESGENCO

                              ORDER APPOINTING
                 FEDERAL PUBLIC DEFENDER/CJA PANEL ATTORNEY

        Because the above named Defendant has testified under oath or has otherwise satisfied this

Court that he/she: (1) is unable to employ counsel; and (2) does not wish to waive counsel, and

because in the interests of justice so require, it is

        ORDERED that the Federal Public Defender or a CJA Panel Attorney is appointed to

represent the above named Defendant in this case. The Defendant may be required to contribute

to the cost of this representation depending on circumstances to be determined at a later date.



                                                                                                           W1}1/1.1--J
                                                        ....,,."""'--~C!...L""""-=::......:::L.1----,-.1=--..!~=-
                                                         Steplianie K. Bowman·
                                                         United States Magistrate Judge
